Case 1:19-cv-00284-GLS-CFH Document 29 Filed 05/28/19 Page 1 of 19

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

JANE DOE,

Plaintiff, Civil Case No. 1:19-CV-284 GLS/CFH
-against-

UNION COLLEGE, THE BOARD OF TRUSTEES
OF UNION COLLEGE, MELISSA A. KELLEY,
Individually and as an agent for Union College,
TRISH WILLIAMS, individually and as an agent

for Union College; DARCY A. CZAJKA, individually
and as an agent for Union College,

Defendants.

REPLY MEMORANDUM OF LAW

 

CARTER, CONBOY, CASE, BLACKMORE,
MALONEY & LAIRD, P.C.

Attorneys for Defendants

Office and P.O. Address

20 Corporate Woods Boulevard

Albany, NY 12211-2396

Phone: (518) 465-3484
Case 1:19-cv-00284-GLS-CFH Document 29 Filed 05/28/19 Page 2 of 19

TABLE OF CONTENTS

Page
TABLE OF AUTHORITIES ...0......cceccccccccccccusececeesecaeeensesananessaneessssessaucnsucsecersrerecsnensraserscsenss il
PRELIMINARY STATEMENT ......00.......cc::ccccsssccccsceescesssssessneseeceeeesesssusgeesaaacaesecsnvsessaeaaeeeseaes 1
ARGUMENT o.oo... cccccccccsssscsnecceeeceeeaneeecceeeseseseesseseueeneusneaeaeeeseeeeseecssceaeeuenneceaseneesereneteeeeeeesy 1
F PLAINTIFF FAILED TO REBUT DEFENDANTS’ ENTITLEMENT TO
DISMISSAL OF THE FIRST AND SECOND CAUSES OF ACTION
BROUGHT UNDER TITLE IX 000 ccc ceneeeecrerece cece tees eee eeeeeesteeeeneneeneeenied 4
A. Plaintiff failed to rebut the defendants’ entitlement to dismissal of
plaintiff's first cause of action for “sexually hostile educational
QNVIFONMEND ooo... cece cece ceeeescesscesceeesueenaeeeeeneceeeeeeecneeuaesaaeaaeauanuaneaauaneaaeees 1
B. Plaintiff failed to rebut the defendants’ entitlement to dismissal of
plaintiff's second cause of action for “deliberate indifference”
following plaintiff's complaint of sexual misconduct ...........0.. ee 5
il. PLAINTIFF FAILED TO REBUT THE DEFENDANTS’ DISMISSAL OF
THE THIRD CAUSE OF ACTION FOR NEGLIGENCE .........0..... cc eeeeeeeeeeree 7
Hh. PLAINTIFF'S FAILURE TO ADDRESS DEFENDANTS’ MOTION TO
DISMISS THE FOURTH CAUSE OF ACTION FOR INTENTIONAL
AND/OR NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
DEEMS THE CLAIM ABANDONED. .................c:cccsscccecceeceeeeeeeeceteneeeensessesreeena 9
IV. PLAINTIFF FAILED TO REBUT THE DEFENDANTS’ ENTITLEMENT
TO DISMISSAL OF THE FIFTH CAUSE OF ACTION FOR BREACH
OF CONTRACT 00... .cccccccecceccseee cee eee seers eee ecenenirnneneeer eee re ree eeitnitniteeneaienienneee 10
i. Prompt, fair, and impartial adjudication process ................ ce ceeeeserrerecreenes 11
ii. Initiate the disciplinary process .............ccccceecesseeeeseeneeseeeteeseerssneateneeres 12
iii. Respondent's review of the underlying complaint................::cccseseeeee 12
iv. Attendance at the Pre-Decision Conference ............. ce ee seeseesensereneeeeeees 13
v. Time taken to conduct the adjudication process ......... cc ceerer reece 13
CONCLUSION. ......cccccceecccecccsccecceeceeeeneeeseceesencsesnsnneceeeneeeeeseseeruseseeesessasaaeeeeuaueaueereeseeasentense 15
Case 1:19-cv-00284-GLS-CFH Document 29 Filed 05/28/19 Page 3 of 19

 

TABLE of AUTHORITIES
Page
Cases Cited
Alexander v. Sandoval, 532 U.S. 275 (2001)... .......ceccecceeeeee cere ee eeeee ease eeeaeraaeneeesenrepraneasrners 4

 

Biller v. Excellus Health Plan, Inc., 2015 U.S. Dist. LEXIS 121150 (N.D.N.Y. 2015)......... 10

Crandell v. New York Coll. of Osteopathic Med., 87 F. Supp. 2d 304 (S.D.N.Y. 2000)....... 3

 

 

 

 

 

 

 

 

 

 

 

 

 

Davis v. Monroe County. Bd. of Educ., 526 U.S. 629 (1999)... cee terete ere eeeeeee 1,2,5
DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104 (2d Cir. 2010)... ee reece trate tree 1
Doe v. E. Haven Bd. of Educ., (200 Fed. Appx. 46 [2d Cir. 2006]) «0.0... ee eceeereneeteees 5
Doe v. Univ. of the South, (2011 U.S. Dist. LEXIS 35166 [E.D. Tenn. 2011)) ..... 8
Eiseman v. State, 70 N.Y.2d 175 (1987) .....ccccccccceccseeeceeeeeeeceeneeeteeeeeenneeeenersseerenesnarenerssseese 8
Faiaz v. Colgate Univ., 64 F.Supp.3d 336 (N.D.N.Y. 2014)... cece ec eeseeteereeeeteerereneee 1,8
Jane Doe v. Hobart and William Smith Colleges, Case No. 6:17-cv-6762

(W.D.N.Y. March 11, 2019) oo... cece ccseeesercae sees eerneeenaseeneceneesaasseeeseescnnescneesieensaeennaey 2,8,9
Hamilton v. Beretta U.S.A. Corp., 96 N.Y.2d 222, 264 F.2d 21 (2d Cir. 2001) 0... 8
Pasquaretto v. Long Island Univ., 106 A.D.3d 794 (2d Dep't 2013) «0.0... eee eee tetee 8
Roberts v. Babkiewicz, 582 F.3d 418, 419 (2d Cir. 2009) occ ceeceseeseeesseeeesssanereees 4
Rolph v. Hobart & William Smith Colls., 271 F.Supp.3d 386 (W.D.N.Y. 2017)... ce 11
Routh v. University of Rochester, 981 F.Supp.2d 184 (W.D.N.Y. 2013)... 0. ceeeeeeeeees 14
Simpson v. Univ. of Colo. Boulder, 500 F.3d1170 (10" Cir, 2007)... cccscseeeeereeeseteees 2,3
Taylor v. City of New York, 269 F.Supp.2d 68 (E.D.N.Y. 2003)... cece ceeeeeeeseteeeseneceees 10
Tolbert v. Queens Coll., 242 F.3d 58 (2d Cir, 2001) oo. eect ceneeee ee ctnee ern eeeeneeeeteeernens 4
Tubbs v. Stony Brook Univ., 2016 U.S. Dist. LEXIS 28465 (S.D.N.Y 2016)... eee 2,3,4
United States v. Morrison, 529 U.S. 598 (2000)... eee ert e eee eee re ee nrarer eee 7

 

Williams v, Bd. of Regents of Univ. Sys. of Georgia, (411 F.3d 1282 [11™ Cir. 2007])........ 6
Case 1:19-cv-00284-GLS-CFH Document 29 Filed 05/28/19 Page 4 of 19

Wright v. Ernst & Young, LLP, 152 F.3d 169 (2d Cir. 1998) 0... eee cece eeeeeesereeeerereeees 13

Yuv. Vassar Coll., 97 F. Supp. 3d 448 (S.D.NLY. 2015)... ccc ccceeeteseenersereereeeseesessensesses 4
Case 1:19-cv-00284-GLS-CFH Document 29 Filed 05/28/19 Page 5 of 19

PRELIMINARY STATEMENT

Defendants, Union College, the Board of Trustees of Union College, Melissa
Kelley, Trish Williams and Darcy Czajka (hereinafter “defendants”), respectfully submit
this Reply Memorandum of Law in further support of their motion pursuant to Federai Rule
of Civil Procedure 12(b)(6) seeking dismissal of plaintiff's First Amended Complaint, with
prejudice and on the merits, based on failure to state a claim upon which relief can be
granted, together with such other and further relief as the Court may deem just and
proper.

ARGUMENT"
POINTI

PLAINTIFF FAILED TO REBUT DEFENDANTS’ ENTITLEMENT TO

DISMISSAL OF THE FIRST AND SECOND CAUSES OF ACTION

BROUGHT UNDER TITLE IX

A. Plaintiff failed to rebut the defendants’ entitlement to dismissal of

plaintiff's first cause of action for “sexually hostile educational

environment”

As a preliminary matter, there is an important distinction between the categories
of claims brought under Title IX. There are separate standards for claims that concern
allegations about an institution’s procedures in responding to allegations of sexual assault

and of claims that concern allegations that the institution's policy itself caused the

underlying rape or assault. See, Davis v. Monroe County Bd. of Educ., 526 U.S. 629,645—

 

1 Plaintiff's opposition papers include several allegations which are either not alleged in the First Amended
Complaint, or which are mischaracterized in comparison with the allegations in the First Amended
Complaint. The defendants object to any statements which are not alleged in the First Amended Complaint,
the court is limited to the allegations in the complaint, answer, and the documents integral to the complaint.
Faiaz v. Colgate Univ., 64 F. Supp. 3d 336, 344 (N.D.N.Y. 2014), citing, DiFoico v. MSNBC Cable LLC, 622
F.3d 104, 111 (2d Cir. 2010); Roberts v. Babkiewicz, 582 F.3d 418, 419 (2d Cir. 2009) (other citations
omitted).
Case 1:19-cv-00284-GLS-CFH Document 29 Filed 05/28/19 Page 6 of 19

647 (1999); Jane Doe, Case No. 6:17-cv-6762, pp. 27-28 (W.D.N.Y. March 11, 2019).
Plaintiff's first cause of action alleges, in part, that Union is liable under Title IX for
“instituting policies and permitting practice” which improperly investigated and
adjudicated female students’ complaints of sexual misconduct. Compl. {| 242. As such,
plaintiff's first cause of action involves allegations that Union’s policy caused the
underlying sexual misconduct alleged in the First Amended Complaint. Id. Plaintiff's
allegations that Union was deliberately indifferent following the alleged sexual misconduct
are addressed in Point ll herein.

To successfully claim an institution violated Title LX through a policy of deliberate
indifference, the plaintiff must allege that the school had actual notice that the policy at
issue created a heightened risk of sexual harassment. Jane Doe, Case No. 6:17-cv-
6762, p. 28. Knowledge can be alleged where defendants receive “actual notice about
specific policies of theirs that were deficient;” (Tubbs v. Stony Brook Univ., 343 F. Supp.
3d 292, 319 [S.D.N.Y. 2018]) or where an official policy creates an “obvious” risk of Title
IX violations. Simpson v. Univ. of Colo. Boulder, 500 F.3d 1170, 1181 (10th Cir. 2007).

Plaintiff alleges that Union’s Sexual Misconduct Policy, and alleged pattern of
failing to adequately address complaints of sexual misconduct, caused the sexual
misconduct set forth in the First Amended Complaint. Compl. § 242. Under the standard
set forth in Davis (526 U.S. 629 [1999]), plaintiff can adequately plead a claim against
Union based upon its conduct before the alleged sexual misconduct on September 3,
2017, only by alleging that Union had “actual notice” that its policies and procedures were
causing harm to the plaintiff. Indeed, the “institution at minimum must have possessed

enough knowledge of the harassment upon which plaintiffs legal claim is based.”
Case 1:19-cv-00284-GLS-CFH Document 29 Filed 05/28/19 Page 7 of 19

Crandell v. New York Coll. of Osteopathic Med., 87 87 F. Supp. 2d 304, 320 (S.D.N.Y.
2000).

Plaintiff has not alleged sufficient facts to support a plausible inference that Union
is liable for maintaining policies or procedures of deliberate indifference which caused the
alleged sexual misconduct. Plaintiff fails to allege additional facts to support her
allegations that Union engaged in the alleged discriminatory practices when responding
to other Title IX complaints of sexual misconduct. Tubbs v. Stony Brook Univ., 2016 U.S.
Dist. LEXIS 28465, at *28 (S.D.N.Y. 2016). The First Amended Complaint merely
speculatively, and harmfully, claims that “in the past several years” five womens’
complaints of sexual misconduct were inadequately investigated and/or adjudicated by
Union. Compl. § 105-07. Notably these claims, although allegedly taking place over the
past several years, are raised by plaintiff for the first time in the First Amended Complaint.
These broad and speculative claims, without any reference to the policy or practice of
Union which resulted in harm to plaintiff or put her at risk of harm, are insufficient to
support a claim that Union’s policy caused harm to the plaintiff, or that there was an
obvious risk of harm.

The First Amended Complaint does not allege that Union had an official policy that
encouraged students to engage in conduct that created an obvious risk of sexual
harassment.2. Compare, Simpson, 500 F.2d at 1185. Nor has plaintiff alleged facts

suggesting that Union received notice of deficiencies in the Sexual Misconduct Policy and

 

2 Plaintiff's First Amended Complaint alleges that Union had notice of various misconduct on behalf of the
fraternity TD Chi. Compl. ff 28-35. However, it is not alleged that the alleged assailant was a member of
the TD Chi fraternity, or that the alleged sexual misconduct took place at the TD Chi fraternity. Indeed, the
only activity attributed to TD Chi is that a party was hosted by TD Chi wherein plaintiff met the alleged
assailant. Compi. J 44.
Case 1:19-cv-00284-GLS-CFH Document 29 Filed 05/28/19 Page 8 of 19

failed to remedy them before the alleged sexual misconduct. Compare, Tubbs, 2016 U.S.
Dist. LEXIS at *29. Indeed, plaintiff has not even identified policy provisions that she
claims are problematic. Rather, plaintiff has made broad and unsupported allegations of
misconduct by Union which fail to identify, with any particularity, the alleged violations of
Title 1X prior to the alleged September 3, 2017 sexual misconduct which caused harm to
plaintiff. As such, plaintiff fails to establish that Union's policies or procedures caused the
sexual misconduct alleged in the First Amended Complaint.

In addition, plaintiff's first cause of action fails to plausibly ailege that Union violated
Title LX by discriminating against plaintiff based on her sex as set forth in Point !(a) of the
defendants’ motion to dismiss. It is important to note that plaintiff inaccurately claims that
“disparate treatment” is sufficient to allege a violation under Title 1X. (Dkt. 26, pp. 18-19).
It is axiomatic that disparate impact claims may not be brought under Title IX; Title IX
prohibits only intentional discrimination. See, Alexander v. Sandoval, 532 U.S. 275, 280
(2001); Yu v. Vassar Coll., 97 F. Supp. 3d 448 (S.D.N.Y. 2015); Tolbert vy, Queens Coll.,
242 F.3d 58, 69 (2d Cir. 2001).

With regard to plaintiff's allegations that the investigation and adjudication process
did not comply with the Policy, the defendants specifically addressed Union's compliance
with its Policy through the investigation and adjudication process in its underlying motion.
(Dkt. 23-3, pp. 2-10, 26-32). The defendants rely on those arguments in rebuttal to
plaintiff's repetition of the allegations contained in the First Amended Complaint.
Defendants also address compliance with the Policy in Point IV, below. Based on the

foregoing, the defendants’ are entitled to dismissal of plaintiff's first cause of action.
Case 1:19-cv-00284-GLS-CFH Document 29 Filed 05/28/19 Page 9 of 19

B. Plaintiff failed to rebut the defendants’ entitlement to dismissal of
plaintiff's second cause of action for “deliberate indifference”
following plaintiff's complaint of sexual misconduct
Plaintiff's First Amended Complaint fails to state a cause of action for a violation of
Title IX based upon a deliberate indifference theory, as Union’s response to the allegation
of sexual misconduct was not “clearly unreasonable in light of the known circumstances.”
Davis, 526 U.S. at 648. Plaintiff's First Amended Complaint clearly shows that once
plaintiff filed a complaint of sexual misconduct with the Title IX office, an investigation was
immediately commenced. As set forth under the Policy, a disciplinary proceeding of one
student against another is commenced by the filing of a complaint form and statement.
(compl. J] 110-115). Union then undertook to promptly investigate and adjudicate the
complaint once plaintiff's complaint was filed. There are no allegations in the First
Amended Complaint that there was any delay in reaching a resolution in this matter once
plaintiff commenced the disciplinary process by submitting a complaint. In fact, the First
Amended Complaint alleges that the investigators had already been assigned and were
conducting their investigations by February 8, 2018. Compl. 7121. Without admitting
that plaintiff's First Amended Complaint set forth the full factual context following plaintiff
and Ms. Kelley's initial meeting, the First Amended Complaint shows that Union began
its disciplinary proceeding immediately upon receipt of plaintiff's complaint.

Plaintiff's reliance on Doe v. E. Haven Bd. of Educ. (200 Fed. Appx. 46, 48-49 [2d
Cir. 2006]) is misplaced. In East Haven Board of Education, the plaintiff reported sexual
misconduct to the school five weeks before the complaint was addressed. 200 Fed. Appx.

at 48. In the intervening weeks, she was verbally abused by other students due to her
Case 1:19-cv-00284-GLS-CFH Document 29 Filed 05/28/19 Page 10 of 19

allegations, was crying and visibly upset at school, and was consistently absent from
school during the intervening period before the school addressed the situation. Id.

Reliance on Williams v. Bd. of Regents of Univ, Sys. of Georgia (411 F.3d 1282
[11th Cir. 2007]) is also misplaced. Williams involved the recruitment of a student athlete
who had a known history of past sexual misconduct, and the subsequent failure of the
university's staff to supervise the alleged assailant given their knowledge of this past
conduct. 477 F.3d at 1296. In addition, the university in Williams waited eight months
after conducting its initial investigation to commence a disciplinary proceeding. 477 F.3d
at 1297.

These cases are clearly distinct from this case. Whereas, in those cases the
respective institutions failed to take actions to discipline the alleged assailants, and the
delay in and of itself caused harassment and harm to students, the First Amended
Complaint alleges that a No Contact Order was instituted to protect plaintiff during the
pendency of the investigation on January 18, 2018 (compl. Jf 110, 114). This occurred
even prior to plaintiff filing her complaint on January 22, 2018. Compl. 115.

Plaintiff's First Amended Complaint does not allege that Union failed to timely
investigate and adjudicate plaintiff's complaint of sexual misconduct. Plaintiff's late
blooming allegations that Union did not timely complete this process (found only in the
memorandum of law in opposition to this motion), which included full adjudication and an
appeal by plaintiff, should not be considered by the Court. Plaintiff filed an amended
complaint and neither raised these allegations in the First Amended Complaint nor moved

to amend her complaint to include these allegations. Plaintiff's allegations, raised in
Case 1:19-cv-00284-GLS-CFH Document 29 Filed 05/28/19 Page 11 of 19

opposition to the defendants’ motion to dismiss, and not in a signed pleading, are
improper.

It should also be noted that plaintiff argues that Union failed to follow federal
guidance in its handling of plaintiff's complaint. However, plaintiff does not point to any
federal statutes or regulations in support of these claims. In fact, the only federal
guidance actually referenced by plaintiff is a Dear Colleague Letter that was rescinded in
September 2017. (Dkt. 28, p. 17, FN. 8). Plaintiffs blanket claim that Union failed to
comply with federal law and agency guidelines, without citing to the provisions actually
violated, is unpersuasive. In addition, plaintiff's repeated reliance on the Violence Against
Women Act is also unpersuasive, as plaintiff does not have a cause of action under the
Act. United States v. Morrion, 529 U.S. 598, 627 (2000).°

Based on the foregoing, the second cause of action fails to state a cause of action
for deliberate indifference, and therefore defendants are entitled to dismissal of this claim.

POINT il

PLAINTIFF FAILED TO REBUT THE DEFENDANTS’ DISMISSAL OF
THE THIRD CAUSE OF ACTION FOR NEGLIGENCE

Plaintiff's opposition fails to rebut the defendants’ entitlement to dismissal of
plaintiff's third cause of action for negligence. Plaintiff's opposition argues that the
defendants owed plaintiff a duty by nature of the school-student relationship. (Dkt. 26,
pp. 24-25). Plaintiff's First Amended Complaint does not allege that Union College had

a relationship with either plaintiff or her alleged assailant beyond that of a university and

 

3 Although plaintiff argues that it is not asserting a cause of action under the Violence Against Women Act
(dkt. 26, FN. 2), plaintiff continually relies on the Act and its provisions as the basis for its Title IX claims
(dkt. 26, pp. 24-25).
Case 1:19-cv-00284-GLS-CFH Document 29 Filed 05/28/19 Page 12 of 19

its students. As set forth in defendants’ underlying motion, a college has no common law
legal duty to protect students from being sexually assaulted by other students. See,
Eiseman v. State, 70 N.Y.2d 175, 192 (1987). New York courts have affirmatively rejected
the doctrine of “in loco parentis” at the college level. Faiaz v. Colgate Univ., 64 F. Supp.
3d 336, 362 (N.D.N.Y. 2014) (citing Pasquaretto v. Long Island Univ., 106 A.D.3d 794,
795 [2d Dep't 2013] for the proposition that the college had no legal duty to shield its
students from the dangerous activity of other students.) As plaintiff fails to allege that
Union owed a specific duty to her, rather than a general duty to society, the First Amended
Complaint does not state a claim for negligence. See, Hamilton v. Beretta U.S.A. Corp.,
96 N.Y.2d 222, 232, opinion after cert, question answered, 264 F.2d 21 (2d Cir. 2001)
(internal quotation omitted).

Just as in Jane Doe v. Hobart and William Smith Colleges (provided to the Court
by plaintiff's counsel as Exhibit 1 to the Declaration of Gabrielle M. Vinci), plaintiff argues
in this case that the Court should adopt the reasoning of the Tennessee court in Doe v.
Univ. of the South (2011 U.S. Dist. LEXIS 35166 [E.D. Tenn. 2011]) to support a finding
of negligence against the defendants in this case. Plaintiff argues that “Tennessee, like
New York, recognizes a duty of care to avoid harm to others.” (Dkt. 26, p. 23). The
Western District of New York in Jane Doe did not apply the standard set forth in University
of the South, specifically reasoning as follows:

To establish that [the university] assumed a duty of care in the

circumstances of the case, Plaintiff must show that [the university]’s

response to her Title IX complaints placed Plaintiff in a more vulnerable
position than she would have been in had [the university] never taken any
action at all. Even assuming that Plaintiff piausibly alleged that the

[university]’s “sexually hostile policies . . . made the likelihood of sexual
violence toward [its] female students foreseeable” . . ., merely alleging that
Case 1:19-cv-00284-GLS-CFH Document 29 Filed 05/28/19 Page 13 of 19

[the university]’s policies perpetuated this risk does not establish an
assumed duty. Case 6:17-cv-06762, p. 40.

Similarly in this case, the First Amended Complaint alleges that Union breached
its “duty of reasonable care to protect Plaintiff from a sexually hostile environment which
the Defendants fostered[.]" Compl. J 261. As the First Amended Compiaint does not
allege that Union’s Sexual Misconduct Policy made the likelihood of sexual violence
toward its female students foreseeable, plaintiff fails to state a cause of action for
negligence.

In addition, the First Amended Complaint does not allege that the failure to properly
investigate “actively enhance[d]” the risk plaintiff faced prior to filing a Title 1X complaint
or create any new risks for plaintiff. See, Jane Doe, Case No. 6:17-cv-6762, p. 41
(W.D.N.Y. March 11, 2019). As such, plaintiff has not alleged that Union assumed a duty
based on plaintiff's reliance. Furthermore, as set forth in the defendants’ Memorandum
of Law, there is no cause of action in the State of New York for negligent prosecution or
investigation. (Dkt. 23-3, p. 28, FN. 6).

Based on the foregoing, plaintiff's claim that Union College owed her a duty fails
as a matter of law, and therefore plaintiff's third cause of action for negligence must be
dismissed as it fails to state a cause of action.

POINT Il

PLAINTIFF’S FAILURE TO ADDRESS DEFENDANTS’ MOTION TO

DISMISS THE FOURTH CAUSE OF ACTION FOR INTENTIONAL

AND/OR NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS DEEMS

THE CLAIM ABANDONED

“Federal courts may deem a claim abandoned when a party moves for summary

judgment on one ground and the party opposing summary judgment fails to address the
Case 1:19-cv-00284-GLS-CFH Document 29 Filed 05/28/19 Page 14 of 19

argument in any way.” Taylor v. City of New York, 269 F.Supp.2d 68, 75 (E.D.N.Y. 2003).
“W]hen a non-movant fails to oppose a legal argument asserted by a movant, the
movant’s burden with regard to that argument is lightened, such that, in order to succeed
on that argument, the movant need only show that the argument possesses facial merit,
which has appropriately been characterized as a “modest” burden.” Biller v. Excellus
Health Plan, Inc., 2015 U.S. Dist. LEXIS 121150, at *27 (N.D.N.Y. 2015).

Plaintiff's opposition fails to address the defendants’ argument that her claim for
negligent and/or intentional infliction of emotional distress must be dismissed for failure
to state a cause of action. (Dkt. 26). Therefore, defendants’ need only satisfy the “modest
burden” imposed on a moving party in light of the nonmovant’s abandonment of her claim.
See, Biller, 2015 U.S. Dist. LEXIS at*27. Plaintiff's First Amended Complaint alleges that
Union failed to comply with the Policy and applicable federal guidance in investigating
and adjudicating plaintiff's complaint of sexual assault. Compl. Jf] 269-71. As set forth
in the defendants’ motion to dismiss, plaintiff fails to plead any conduct by Union College
that meets the type of extreme and outrageous conduct required to state an [IED claim.
(Dkt. 23-3, pp. 22-26). As plaintiff's fourth cause of action fails to state a claim for either
negligent or intentional infliction of emotional distress, and as plaintiff has abandoned this
claim, it must be dismissed.

POINT IV

PLAINTIFF FAILED TO REBUT THE DEFENDANTS’ ENTITLEMENT TO

DISMISSAL OF THE FIFTH CAUSE OF ACTION FOR BREACH OF

CONTRACT

Plaintiff failed to rebut the defendants’ entitlement to dismissal of plaintiff's breach

of contract claim based upon breach of contract. Indeed, the First Amended Complaint

10
Case 1:19-cv-00284-GLS-CFH Document 29 Filed 05/28/19 Page 15 of 19

emphasizes Union's full compliance with the Policy in investigating and adjudicating
plaintiff's complaint of sexual misconduct.

The First Amended Complaint generally alleges that the defendants “intentionally
and repeatedly failed to abide by the Police and/or Administrative Policy to the direct
detriment of Plaintifff.J” Compl. 7 281. Plaintiff's opposition more particularly claims that
Union failed to render the following “services” to plaintiff:

(i) to conduct a prompt, fair, and impartial adjudication process; (ii) initiate

the disciplinary process; (iif) give Roe a copy of Plaintiff's complainant

statement after he submits his respondent statement; (iv) hold a Pre-

Conference Hearing with either the Title LX Coordinator or counsel after the

Hearing Panel has fully reviewed the investigative materials; and (v)

complete the adjudication process within sixty days or otherwise inform the

parties of any need to exceed the sixty day timeframe. (Dkt. 26, p. 29).

The defendants’ underlying motion to dismiss addresses each of the allegations in
the First Amended Complaint related to the investigation and adjudication of plaintiff's
sexual misconduct claim under the Policy. (Dkt. 23-3, pp. 8-15, 26-32). The defendants’
address each of the above allegations raised in plaintiffs opposition below.

i. Prompt, fair, and impartial adjudication process

Plaintiffs allegation that Union failed to conduct a prompt, fair and impartial
adjudication process is insufficient to allege a breach of contract claim. Plaintiff took this
language from the Policy's introductory paragraph which states generally that the
adjudication process “is intended to be prompt, fair and impartial[.]’ Murphy Aff. Ex. A, p.
38. Under New York law, “[gleneral statements of policy’ or ‘broad pronouncements of
[a] University’s compliance with existing anti-discrimination laws, promising equitable

treatment of all students’ cannot provide the basis for a breach of contract claim.” Rolph

v. Hobart & William Smith Colls., 271 F. Supp. 3d 386, 406 (W.D.N.Y. 2017) (internal

 

11
Case 1:19-cv-00284-GLS-CFH Document 29 Filed 05/28/19 Page 16 of 19

quotations omitted). This broad policy statement from the introductory language of the
Policy is not sufficiently particular to constitute a breach of contract claim against Union.
ii. Initiate the disciplinary process
As set forth above in Point Il, and in Point I(b) of the defendants’ motion to dismiss,
Union promptly initiated the disciplinary process upon receipt of plaintiff's complaint. The
Policy is clear that “[flor a Complainant to file a disciplinary complaint against a student,
the Complainant must submit a written statement detailing the allegations of sexual
misconduct[.]” Murphy Aff. Ex. A, p. 40. Once plaintiff filed her complaint, the disciplinary
process was commenced under the Policy. Murphy Aff. Ex. A, p. 39; compl. 1 115. In
fact, a No Contact Order was instituted for the protection of the plaintiff on January 18,
2019 (compl. § 114), even prior to plaintiff's submission of her complaint. Compl. {] 115.
iii. Respondent's review of the underlying complaint
Respondent was properly able to review the complaint form filed by plaintiff prior
to submitting his statement. Under the Policy, there are three documents required to be
filed by a complainant to commence a disciplinary action against a Union student:
(1) a complaint form including the time, date, location, and brief description
oy a allegations underlying the disciplinary action (Murphy Aff. Ex. A, p.

(2) a complainant's statement detailing the allegations of sexual
misconduct (id. at pp. 40-41); and

(3) a signed Limited Disclosure/Non-Retaliation Acknowledgement (id. at
pp. 41-41).

Under the Policy, the respondent is notified of the complaint, and given an opportunity to
submit a written response to the complaint form. Id. at p. 46. The complainant's

statement is not given to the respondent to review until after he or she submits the

12
Case 1:19-cv-00284-GLS-CFH Document 29 Filed 05/28/19 Page 17 of 19

respondent's statement in response to the complaint form. Id. at p. 41. The complaint
form was properly given to respondent to review prior to filing his respondent's statement.
iv. Attendance at the Pre-Decision Conference

The pre-decision conference was properly attended. The Policy states that
“[p]resent at the Pre-Decision Conference will be the Complainant and their advisor or the
Respondent and their advisor as well as the [Adjudication] Panel members, the Title IX
Coordinator, and/or College Counsel.” Murphy Aff. Ex. A, p. 52 (emphasis supplied).
Plaintiff's pre-decision conference was properly attended by plaintiff and her advisor as
well as the Adjudication Panel. Compl. 9 51. The Policy is clear that the Title Ix
Coordinator and/or College Counsel may be present, but are not required for the pre-
decision conference to be held. Murphy Aff. Ex. A, p. 52. The Policy is also clear that
the Panel Chair is free to consult with college counsel at any time. Id.

v. Time taken to conduct the adjudication process

The defendants object to plaintiff's argument based upon the timeliness of the
adjudication process. The First Amended Complaint does not allege that Union failed to
conduct the adjudication of plaintiff's complaint of sexual misconduct within 60 days. As
such, it is improper for plaintiff to raise this claim for the first time in response to the
defendants’ motion to dismiss. See, Wright v. Ernst & Young LLP, 152 F.3d 169, 178 (2d
Cir. 1998) (declining to consider claim raised for the first time in opposition to motion to
dismiss because “a party is not entitled to amend its complaint through statements made
in motion papers.”) Indeed, plaintiff even filed a First Amended Complaint, expanding on
the allegations of her initial complaint, and still failed to allege this timeliness argument.

Moreover, plaintiff refers in this allegation to a portion of the Policy which refers to any

13
Case 1:19-cv-00284-GLS-CFH Document 29 Filed 05/28/19 Page 18 of 19

additional investigation following the deliberation of the Adjudication Panel. Murphy Aff.
Ex. A, p. 53. There is no allegations in this case that such an additional investigation was
undertaken. See generally, compl.

Plaintiff also generally alleges that the defendants breached their duties in
commencing a disciplinary proceeding and in conducting a “biased investigation and
adjudication process.” (Dkt. 26, p. 22). This general and conclusory statement fails to
address the defendants’ entitlement to dismissal of the breach of contract action based
upon Union’s full compliance with the Policy set forth in Point V of its motion to dismiss.
(Dkt. 23-3, pp. 2-10, 26-32).

it is also important to note that, even though Union fully complied with the Policy
in investigating and adjudicating plaintiff's complaint, Union’s complete compliance with
the Policy is not the applicable standard. Rather, the standard is “whether the institution
acted arbitrarily or whether it substantially complied with its own rules and regulations.”

Routh v. Univ. of Rochester, 981 F. Supp. 2d 184, 208 (W.D.N.Y. 2013). The First

 

Amended Complaint clearly shows that Union substantially complied with the Policy in
investigating and adjudicating plaintiff's complaint.

Based on the foregoing, plaintiff failed to rebut the defendants’ entitlement to
dismissal of its breach of contract action, and therefore plaintiffs fifth cause of action must

be dismissed.

14
Case 1:19-cv-00284-GLS-CFH Document 29 Filed 05/28/19 Page 19 of 19

CONCLUSION

Based the foregoing, the defendants respectfully request an Order dismissing

plaintiff's complaint, with prejudice and on the merits, pursuant to Federal Rule of Civil

Procedure 12(b)(6), together with such other and further relief the Court may deem just

and proper.

DATED: May 28, 2019

TO: NESENOFF & MILTENBERG, LLP
Attorneys for Plaintiff
363 Seventh Avenue, Fifth Floor
New York, NY 10001

15

CARTER, CONBOY, CASE, BLACKMORE,
MALONEY & LAIRD, P.C.

MICHAEL J. MURPHY
Bar Roll No.: 102244 \)
Attorneys for Defendants
Office and P.O. Address
20 Corporate Woods Boulevard
Albany, NY 12211-2396
Phone: (518) 465-3484
E-Mail: mmurphy@carterconboy.com
